J-S07010-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    B.L.F.                                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    D.J.F.                                     :   No. 2401 EDA 2019

                  Appeal from the Order Entered July 15, 2019
    In the Court of Common Pleas of Philadelphia County Domestic Relations
            at No(s): Docket No. 04-07331, PACSES #: 907117257


BEFORE:      NICHOLS, J., KING, J., and STRASSBURGER, J.*

MEMORANDUM BY NICHOLS, J.:                           FILED FEBRUARY 28, 2020

        Appellant B.L.F. (Father) appeals pro se from the order entered on July

15, 2019, which granted the petition for reconsideration filed by D.J.F.

(Mother), and modified an order resolving the parties’ petitions to modify child

support. For the reasons stated here, we conclude Father has waived all of

his issues, and we dismiss this appeal.

        We summarize the relevant procedural history of this appeal as follows.

Father had primary physical custody of the parties’ minor child from August

1, 2018, until April 25, 2019, in Colorado. After that date, Mother obtained

sole physical and legal custody in Pennsylvania.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S07010-20


      While the child was in Father’s physical custody, Father filed for child

support from Mother. On October 23, 2018, the trial court entered an interim

order directing Mother to pay child support to Father. Father disagreed with

that order, and the trial court scheduled a hearing for June 26, 2019.

Meanwhile, on April 29, 2019, Mother filed a petition to modify support as she

obtained sole physical and legal custody. The trial court scheduled a hearing

for June 26, 2019, to address Father’s objection and Mother’s petition to

modify.

      The Honorable Holly J. Ford convened the June 26, 2019 hearing, Mother

was present and Father participated by telephone.       N.T., 6/26/19, at 5-6.

During the hearing, Father alleged that fraud had been committed. Id. at 7.

The trial court stated that Father’s previous allegations of fraud had been

unsuccessfully litigated in the United States District Court for the Eastern

District of Pennsylvania, this Court, and in the Court of Common Pleas, and

that the trial court would not entertain further allegations of fraud. Id. Father

later accused Judge Ford of perjury. Id. at 18-22. That same day, the trial

court entered an order setting Father’s monthly child support obligation at

$388.50 per month and his child support arrearages at $14,609.43. Mother’s

child support arrearages were set at $0.00. The order also released any holds

on IRS, unemployment, or Pennsylvania child support intercepts to Mother.

      Mother filed a motion for reconsideration on June 28, 2019, claiming

newly-discovered evidence that Father received a federal income tax refund


                                      -2-
J-S07010-20


in Colorado, because the Philadelphia trial court’s order regarding the release

of child support intercepts to Mother only applied in Pennsylvania. Mother’s

Mot. for Recons., 6/28/19. The trial court entered an order on July 15, 2019,

granting the motion without a hearing and amending the June 26, 2019 order

to include releasing holds on child support intercepts in Colorado and any other

state to Mother.

       Father filed a notice of appeal and a Pa.R.A.P. 1925(b) statement on

August 14, 2019.1 See Pa.R.A.P. 1925(a)(2)(i) & (b). In his Rule 1925(b)

statement, Father presented eighteen numbered paragraphs, in which he

alleged, among other things, that Judge Ford, Administrative Judge Margaret

T. Murphy, and unnamed court employees committed various criminal

violations including fraud upon the court, perjury, and criminal conspiracy,

and deprivation of his constitutional right to due process.       See Father’s

Pa.R.A.P. 1925(b) Statement, 8/5/19, at 2-5. In its Rule 1925(a) opinion, the

trial court concluded that Father’s issues were too incoherent and lacking in

sufficient detail to identify any issues that Father has raised on appeal. Trial

Ct. Op., 10/17/19, at 10-11.

       On appeal, Father argues that Judge Ford, Administrative Judge Murphy,

Mother, and others conspired to engage in criminal conduct, abused the legal


____________________________________________


1  Father sent his notice of appeal to, among others, the Prothonotary of the
Superior Court, which received the notice of appeal on August 14, 2019.
Pursuant to Pa.R.A.P. 905(a)(4), we treat Father’s notice of appeal as timely
filed on August 14, 2019.

                                           -3-
J-S07010-20


process, and deprived him of due process. Initially, we must consider whether

Father waived his claims by failing to comply with Pa.R.A.P. 2119.

       Appellate briefs must conform to the briefing requirements set forth in

the Pennsylvania Rules of Appellate Procedure.       Pa.R.A.P. 2101; see also

Pa.R.A.P. 2119 (setting forth the requirements for the argument section of an

appellate brief). “[I]t is an appellant’s duty to present arguments that are

sufficiently developed for our review. The brief must support the claims with

pertinent discussion, with references to the record and with citations to legal

authorities.”    Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super.

2007) (citations omitted); see also Pa.R.A.P. 2119(a)-(c).2

       We “liberally construe materials filed by a pro se litigant, [but] pro se

status confers no special benefit.” Wilkins v. Marsico, 903 A.2d 1281, 1284-

85 (Pa. Super. 2006) (citation omitted).         “To the contrary, any person

choosing to represent himself in a legal proceeding must, to a reasonable

extent, assume that his lack of expertise and legal training will be his

undoing.” Id. at 1285 (citation omitted). “This Court will not act as counsel

and will not develop arguments on behalf of an appellant.” Hardy, 918 A.2d

at 771 (citation omitted). “If a deficient brief hinders this Court’s ability to

address any issue on review, we shall consider the issue waived.”


____________________________________________


2 “Since the Rules of Appellate Procedure apply to criminal cases and civil
cases alike, the principles enunciated in criminal cases construing those rules
are equally applicable in civil cases.” Lineberger v. Wyeth, 894 A.2d 141,
148 n.4 (Pa. Super. 2006) (citation and quotation marks omitted).

                                           -4-
J-S07010-20


Commonwealth v. Jezzi, 208 A.3d 1105, 1110 (Pa. Super. 2019) (citation

omitted).

     Father’s brief does not contain a section captioned “argument,” but does

contain a section captioned “fraud upon the court,” which we treat as the

argument section. In it, Father alleges fraud and judicial misconduct from

2004 to May 16, 2019. Father’s Brief at 9-24. These factual allegations are

followed by citations to case law discussing judicial immunity, recusal, and

fraud upon the court. Id. at 25-28. However, Father’s brief never discusses

the June 26, 2019 support hearing or the July 15, 2019 order that are the

subjects of this appeal.   Id.   Father’s failure to develop any relevant

arguments hinders our ability to conduct meaningful review. See Jezzi, 208

A.3d at 1110. Accordingly, Father has waived any issues he sought to raise

on appeal, and we dismiss this appeal. See id.

     Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/28/20




                                   -5-